Citation Nr: 0516608	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  91-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis. 


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 
1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1975 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines.  

In March 1994, the Board held that new and material evidence 
had not been submitted to reopen a claim of service 
connection for osteoarthritis and/or gouty arthritis of the 
lumbar spine and left lower extremity.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 1995, the Court held 
that the veteran filed a timely notice of disagreement with 
denials of service connection for malaria, hypertension, and 
arthritis in the November 1975 rating decision, and that 
therefore, there was no final Board decision to review.  In 
July 1997 the Board vacated the March 1994 Board decision and 
remanded the claims of service connection for residuals of 
malaria, hypertension, and arthritis for further development.  
In January 2000 the Board denied the claims of service 
connection for residuals of malaria, hypertension, and 
arthritis.  The veteran appealed to the Court, and in January 
2001 the Court granted a joint motion to remand (for 
consideration of the Veterans Claims Assistance Act of 2000), 
and vacated the January 2000 Board decision.  In September 
2002 the Board again denied the claims of service connection 
for residuals of malaria, hypertension, and arthritis.  The 
veteran appealed to the Court, and in August 2003 the Court 
granted a joint motion to remand (for consideration of the 
duty to notify), and vacated the September 2002 Board 
decision.  In April 2004, the Board remanded the claims for 
further development.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
residuals of malaria.

2.  The evidence shows that the veteran did not have 
hypertension during active service or within one year of 
separation from active service, and that his hypertension is 
not otherwise related to active service.

3.  The evidence shows that the veteran did not have 
arthritis during active service or within one year of 
separation from active service, and that his arthritis is not 
otherwise related to active service.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service and 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Arthritis was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the November 1975 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
April 2004, provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.

The AOJ provided the veteran a notice letter in November 
1975, a statement of the case (SOC) in January 1996, and 
supplemental statements of the case (SSOCs) in September 
1998, April 1999, and December 2004 that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  These gave notice as to 
the evidence generally needed to substantiate his claims.  VA 
wrote to the veteran in April 2004 regarding the notification 
of the passage of the VCAA and the obligations of VA with 
respect to the duty to assist and duty to notify regarding 
the information and evidence necessary to substantiate his 
claims.  Specifically, the veteran was notified that VA has a 
duty to assist him in obtaining evidence necessary to 
substantiate his claims.  The veteran was notified that he 
should identify medical treatment and that VA would request 
identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  VA fully complied with 
the directives of the July 1997 and April 2004 Board remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that most of the veteran's service medical 
records are unavailable.  The AOJ contacted the National 
Personnel Records Center (NPRC) in 1975 in an attempt to 
locate any service medical records.  Unfortunately, only a 
daily sick report was found.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

As for private medical records, the veteran has submitted 
some records.  In August 1997, the AOJ attempted to obtain 
additional private hospitalization records, but in October 
1997 the private hospital informed the AOJ that the clinical 
records were no longer available.  Also, the veteran was 
afforded VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.    

The January 1996 SOC and the September 1998, April 1999, and 
December 2004 SSOCs informed the veteran of the evidence in 
the possession of VA and of the inability to obtain service 
medical records.

In the April 2004 VCAA letter, VA informed the veteran of the 
evidence needed to establish entitlement to service 
connection.  VA also indicated that he could submit any 
medical evidence in support of his claims.  In a May 2004 
letter, the veteran stated that all records had been 
submitted to VA.  In a February 2005 letter, VA told the 
veteran that he should submit any additional evidence to the 
Board.  Put simply, VA in essence told the veteran to submit 
any evidence in his possession that pertains to his claims.  
Based on the veteran's response, any lack of an explicit 
request to submit any evidence in his possession is a 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

By the February 2005 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).





II.  Factual Background

The only service record available is a daily sick report 
dated in March 1949.  This record reflects that the veteran 
reported to sick call on March 31, 1949.  The nature of the 
sickness was not noted, and the veteran returned to duty the 
same day.

A May 1949 medical certificate shows that the veteran was 
examined in April 1949 prior to his release from the service.  
Laboratory results revealed a negative chest x- ray, a 
positive Kahn test, and a positive urine examination.  It was 
indicated that he was suffering from malaria.

In May 1949 the veteran underwent a physical examination for 
the Philippine constabulary.  There were no musculoskeletal 
defects.  The abdominal viscera were normal.  His blood 
pressure was 120/80.  Laboratory results revealed a negative 
Kahn.  There was no diagnosis of malaria or residuals 
thereto.  The veteran was found to be physically fit for 
service in the Philippine constabulary.

An October 1973 private X-rays of the lumbosacral spine 
revealed hypertrophic, degenerative osteoarthritis of the 
lumbar spine.  An October 1974 medical certificate contains 
diagnoses of essential hypertension and possible arthritis.  
A report of an October 1974 retirement examination reflects 
diagnoses of essential hypertension and asymptomatic 
osteoarthritis.  The examiner indicated that the veteran had 
a history of these two diseases since 1973.  X-rays of the 
knee joints taken in February 1975 were normal.  X-rays of 
the lumbar spine showed lipping.  A July 1975 medical 
certificate from a private medical facility shows that the 
veteran was hospitalized from January 1975 to the present for 
gouty arthritis and rhinitis.  An August 1975 medical 
certificate from that facility shows that the veteran 
continued to be hospitalized for gouty arthritis.

Private medical records dated from 1977 to 1988 reflect 
diagnoses of osteoarthritis, gouty arthritis, and 
hypertension.  In particular, in June 1980 the assessments 
included hypertension, probably secondary to mild 
arteriosclerosis.

In May 1998 the veteran underwent a VA heart and hypertension 
examination.  The veteran claimed to have intermittent 
increases in blood pressure since 1975.  The examiner noted 
that a review of the claims file showed no recorded increase 
in blood pressure from 1946 to 1949.  The veteran had blood 
pressure readings of 198/110 (standing), 180/94 (recumbent), 
and 182/98 (sitting).  The diagnosis was hypertensive 
atherosclerotic heart disease. 

In May 1998, the veteran also underwent a VA joints 
examination.  The examiner noted that the veteran had a 
history of gouty arthritis since 1973 and that there was no 
previous history of trauma or injury.  X-rays of the hips 
revealed degenerative osteoarthritis of both hips.  The 
diagnosis was osteoarthritis of the lumbosacral spine and 
both hips.  

The veteran also underwent a VA infectious disease 
examination in May 1998.  The veteran claimed that he had 
malaria from 1952 to 1958.  An ultrasound of the liver and 
spleen were normal.  A malaria smear was negative.  The 
diagnoses were no malaria at the time of active service from 
1946 to 1949; no objective evidence of malaria at the time of 
examination; and no residuals of malaria. 

The examiner who did all the examinations initially opined 
that it was as likely as not that the veteran's arthritis was 
etiologically related to his active service.  The examiner 
also opined that it was not as likely as not that the 
veteran's hypertension was etiologically related to his 
active service because he had no recorded rise in blood 
pressure from 1946 to 1949 based on his claims file.  The RO 
asked that the opinion regarding arthritis be clarified.  In 
a March 1999 addendum to the examination report, the VA 
examiner stated the following: "The veteran's arthritis is 
not in any way etiologically related to his active service 
from 1946-1949.  He has gouty arthritis and degenerative 
osteoarthritis of the hips and lumbosacral spine with no 
objective evidence of posttraumatic arthritis in the affected 
joints."

A May 2001 medical certificate reflects a diagnosis of 
hypertension.



III.  Service connection

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
claim nor does the record show that any of his claimed 
disabilities were incurred while he was performing combat 
service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a cardiovascular disorder 
or arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For malaria, the disease must have become manifest to 
a degree of 10 percent or more within one year from date of 
separation from service or at a time when the standard 
accepted treatises indicate that the incubation period 
commenced during such service.  The resultant disorders or 
diseases originating because of therapy administered in 
connection with a tropical disease or as a preventive may 
also be service connected.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

A.  Malaria

While a May 1949 medical certificate reflects a diagnosis of 
malaria, there is no competent medical evidence demonstrating 
that the veteran currently suffers from malaria or the 
residuals of malaria.  The May 1998 VA examination, which 
included laboratory findings negative for the malarial 
parasite and a normal ultrasound of the liver and spleen, 
reflects that the veteran does not have malaria or residuals 
thereto.

The veteran's claim of service connection for malaria must 
fail as there is no sufficient factual showing that he 
currently has this disability or disease.  The veteran's and 
his spouse's assertions that he had malaria are not competent 
while the medical evidence showing that he does not have this 
disease or any residuals is probative.  Accordingly, the 
Board concludes that malaria was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  The veteran has been informed that 
any claim for service connection requires three elements: 
competent evidence of disease or injury in service, evidence 
of current disability, and evidence of a nexus to service.  
In this case, despite volumes of documents, there is a 
remarkable absence of competent evidence that the veteran 
currently has malaria or residuals thereto and more 
importantly, when an examiner addressed the issue, it was 
concluded that he did not have current disability.  In the 
absence of current disability, there is no basis for the 
grant of service connection.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.

B.  Hypertension

There is no record of elevated blood pressure readings and/or 
a diagnosis of hypertension during service.  At a May 1949 
physical examination for the Philippine constabulary, the 
veteran's blood pressure was 120/80.  The first medical 
evidence that showed that the veteran had hypertension was 
dated in October 1974.  In that regard, the report of the 
October 1974 retirement examination reflects that the veteran 
had had hypertension for the past two years.  This diagnosis 
was confirmed in subsequent records.

In May 1998 the veteran underwent a VA heart and hypertension 
examination,  which confirmed that the veteran currently has 
hypertensive atherosclerotic heart disease.  However, the 
examiner indicated that it was not at least as likely as not 
that the veteran's hypertension was etiologically related to 
his service.

A review of the record shows that hypertension was initially 
diagnosed in the mid-1970's and that the veteran still 
suffers from hypertension.  However, the competent evidence 
does not establish that hypertension was present during 
service or within one year thereof and neither does the 
evidence establish that the post-service diagnoses of 
hypertension are etiologically related to service.

The veteran claims that his currently diagnosed essential 
hypertension is related to his active duty service.  However, 
the etiology or pathology of a disability or disease is a 
medical question that neither the veteran nor the other lay 
persons are qualified to answer.  Espiritu, 2 Vet. App. at 
494-95.  The Board finds that the medical evidence of record 
is probative while the veteran's assertions are not as he has 
no medical expertise to make those assertions.

In sum, there is no competent evidence that hypertension was 
present during the veteran's active duty service, or that 
hypertension became manifest to a compensable degree within 
the year after the veteran's separation from service.  His 
currently diagnosed hypertension is not related to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.

C.  Arthritis

There is no record of a diagnosis of arthritis during 
service.  At the May 1949 physical examination for the 
Philippine constabulary, there were no musculoskeletal 
defects.  There is no diagnosis of arthritis within one year 
of the veteran's separation from active duty.

In the mid-1970's, arthritis was diagnosed.  October 1973 
private X-rays indicated that the veteran had hypertrophic 
osteoarthritis of the lumbar spine.  The report of the 
October 1974 examination, characterized as a retirement 
examination, indicates that the veteran suffered from 
osteoarthritis and that he had had the disability for the 
past two years.  Private medical records dated subsequent to 
October 1973 continued to reveal that the veteran suffered 
from arthritis, diagnosed as osteoarthritis and gouty 
arthritis.

In May 1998, the veteran underwent a VA joints examination.  
The diagnosis was osteoarthritis of the lumbosacral spine and 
both hips.  The examiner initially opined that it was as 
likely as not that the veteran's arthritis was etiologically 
related to his active service.  However, the RO asked that 
the opinion be clarified, and in a March 1999 addendum to the 
examination, the VA physician opined that the veteran's 
arthritis was not in any way etiologically related to his 
active service from 1946-1949.  The examiner stated that the 
veteran had gouty arthritis and degenerative osteoarthritis 
of the hips and lumbosacral spine with no objective evidence 
of post-traumatic arthritis in the affected joints.  The 
Board finds that the clarification from the examiner is more 
probative than his initial statement as the clarification is 
more consistent with the other evidence of record.

A review of the record shows that the veteran was initially 
diagnosed as having arthritis in the mid-1970's and he still 
suffers from arthritis.  However, the competent evidence does 
not establish that arthritis was present during service or 
within one year thereof and neither does the evidence 
establish that the post-service diagnoses of arthritis are 
etiologically related to service.

The veteran claims that his currently diagnosed arthritis is 
related to his active duty service.  However, as noted above, 
the etiology or pathology of a disability or disease is a 
medical question that neither the veteran nor other lay 
persons are qualified to answer.  Espiritu, 2 Vet. App. at 
494-95.  The Board finds that the medical evidence of record 
is probative while the veteran's assertions are not as he has 
no medical expertise to make those assertions.

In sum, there is no competent evidence that arthritis was 
present during the veteran's active duty service, or that 
arthritis became manifest to a compensable degree within the 
year after the veteran's separation from service.  His 
currently diagnosed arthritis is not related to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 54.


D.  General

The Board is aware that the service medical records are 
missing.  However, there is no competent evidence of 
hypertension or arthritis within one year of separation from 
service or within 20 years from separation from service.  The 
Court has established that symptoms, not treatment, are the 
essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
phenomenal gap in evidence of treatment or any indicia of 
disability including routine examinations, pharmacy records, 
insurance examinations, or employment examinations.


ORDER

Service connection for the residuals of malaria is denied.

Service connection for hypertension is denied.

Service connection for arthritis is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


